COX, Judge
(concurring in the result).
I concur in the result reached by Judge Fletcher since I, too, agree that there is no constitutional or statutory right to oral argument before a Court of Military Review. The authority to “prescribe uniform rules of procedure for Courts of Military Review” lies in the Judge Advocates General. Article 66(f), Uniform Code of Military Justice, 10 U.S.C. § 866(f). That authority has been exercised in Rule 17a, Courts of Military Review Rules of Practice and Procedure (1980), which permits oral argument to “be heard in the discretion of the Court.” However, my reading of the dissenting opinion convinces me that the power of the Courts of Military Review to deny requests for oral argument should be exercised sparingly in the interest of preserving the appearance and perception of fairness and justice in the military justice system.